Citation Nr: 0018414	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  92-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. J.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from November 13, 
1951 to January 3, 1952 and from February 21, 1953 to January 
26, 1955.  

By a rating action of June 1, 1973, the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico determined that the veteran was incompetent and 
appointed his wife as his fiduciary.  

By a decision dated August 1975, the Board denied entitlement 
to service connection for a neuropsychiatric disorder.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1991 rating decision of the RO in San 
Juan, Puerto Rico which denied entitlement to service 
connection for a psychiatric condition on a new factual 
basis.  

By a decision dated June 1993, the Board determined that the 
veteran had submitted new and material evidence in order to 
reopen his claim of entitlement to service connection for a 
psychiatric disability and remanded the veteran's claim in 
order to adjudicate his claim as a reopened claim.  

In March 1999, the Board addressed the veteran's claim on the 
merits, denying the claim of service connection for a 
psychiatric disability.  Thereafter, the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In September 1999, the Secretary of Veterans 
Affairs, represented by the Office of General Counsel, filed 
a document entitled "Appellee's Motion for Summary Vacation 
and Remand, for Acceptance of this Motion in lieu of Brief, 
and to Stay Further Proceedings."  Thereafter, in February 
2000, the Court ordered that the motion be granted and that 
the Board's decision be vacated and remanded.





FINDINGS OF FACT

The veteran's claim of service connection for a psychiatric 
disability is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a psychiatric disability.  
38 U.S.C.A. § § 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he developed his schizophrenia 
within one year of service.  The record shows that the 
veteran left service in January 1955, and that he was 
hospitalized from September 1955 to March 1956.  Upon 
admission, the veteran's diagnosis was schizophrenic 
reaction, paranoid.  During hospitalization, and at the time 
of discharge, the diagnosis was changed to a personality 
disorder.  In support of his claim, the veteran has submitted 
medical opinions from Dr. J. J., who asserts that the 
veteran's schizophrenia began during the aforementioned 
hospitalization.  Under these circumstances, his claim of 
entitlement to service connection for a psychiatric 
disability is plausible and, therefore, well-grounded.  See 
38 U.S.C.A. § § 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  


ORDER

As the claim of service connection for a psychiatric 
disability is well grounded, the appeal to this extent is 
allowed subject to further action as discussed below. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The February 2000 Court order granted a September 1999 motion 
by the Secretary of Veterans Affairs to remand and vacate the 
March 1999 Board decision.  The motion included a request 
that the Board obtain treatment records from a Dr. Galindez 
mentioned in a June 1996 VA psychiatric report and develop 
the claim for service connection for a psychiatric disability 
to include a determination whether the veteran suffers 
organic brain impairment, and if so, whether such impairment 
is related to service and in turn is causally related to his 
psychosis.  

In June 1996, a Board of three VA psychiatrists submitted a 
report regarding the question of whether or not the veteran 
had schizophrenia in service or not.  In preparing the 
report, the VA psychiatrists noted that they had called the 
veteran, and that the veteran could not remember how long he 
had been treated by a Dr. Galindez, who apparently was the 
psychiatrist who had seen the veteran for a number of years.  

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  Accordingly, the RO should contact the 
veteran in order to obtain the address of Dr. Galindez, and 
should thereafter take the proper procedural steps to obtain 
the treatment records from Dr. Galindez.  

The motion by the Secretary of Veterans Affairs also requires 
the Board to consider a claim for organic brain syndrome.  
The claim for service connection for organic brain syndrome 
is inextricably intertwined with the issue of service 
connection for a psychiatric disability  Harris v. Derwinski, 
1 Vet. App. 180 (1991); Holland v. Brown, 6 Vet. App. 443 
(1994); Henderson v. West, 12 Vet. App. 11 (1998).    

Accordingly, the RO should take appropriate steps to develop 
and adjudicate the appellant's claim of service connection 
for organic brain syndrome.  If the claim is not resolved in 
the veteran's favor, the RO should assure that the veteran is 
afforded an opportunity to complete the procedural steps for 
an appeal, as outlined in 38 U.S.C.A. § 7105 (West 1991).  
After the RO adjudicates the claim for service connection for 
organic brain syndrome, the RO should readjudicate the 
veteran's claim of service connection for a psychiatric 
disability.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's 
psychiatric disorders that have not 
already been associated with the claims 
folder.  In particular, the RO should 
take the appropriate steps to acquire the 
treatment records from Dr. Galindez, 
including contacting the veteran to 
obtain the address of Dr. Galindez, and 
obtaining the veteran's consent so that 
such records can be released.  

3.  The RO should develop the veteran's 
claim of service connection for organic 
brain syndrome.  The veteran and his 
representative must be informed of the 
veteran's appellate rights and notified 
of all requirements for completing an 
appeal in accordance with the provisions 
of 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.302 (1999).  These 
requirements include a timely notice of 
disagreement, a statement of the case, 
and a timely substantive appeal. 



4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should thereafter readjudicate 
the veteran's claim of service connection 
for a psychiatric disability, and if 
appropriate, to include consideration of 
whether any psychiatric disability is due 
to organic brain syndrome.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, the RO must 
issue a supplemental statement of the 
case, a copy of which should be provided 
the veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



